1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   BRIAN WHITAKER                                      Case No.: 1:21-cv-00111-NONE-JLT

12               Plaintiff,                              ORDER DIRECTING THE CLERK OF
                                                         COURT TO ASSIGN A DISTRICT JUDGE
13      v.                                               AND TO CLOSE THE CASE
                                                         (Doc. 19)
14   PUMA NORTH AMERICA, INC.,
                 Defendant.
15
16
17           The plaintiff has filed a voluntary dismissal with prejudice under Federal Rules of Civil

18   Procedure Rule 41(a)(1(A)(1). (Doc. 8) Accordingly, the Clerk of Court is DIRECTED to assign a

19   district judge for the purpose of closing this case and then to close this action.

20
     IT IS SO ORDERED.
21
22      Dated:      July 6, 2021                            _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
